 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ROLAND THOMAS KOCH,                                No. 2:15-cv-0739 JAM CKD P
12                       Plaintiff,
13            v.                                         FINDINGS AND RECOMMENDATIONS
14    SACRAMENTO COUNTY, et al.,
15                       Defendants.
16

17          On September 1, 2016, plaintiff and the only remaining defendant, Sacramento County

18   Sheriff Scott Jones sued in his official capacity, filed a stipulation of dismissal pursuant to Rule

19   41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure. The court was informed that the parties

20   had reached a settlement agreement, but terms of settlement were not disclosed.

21          On June 19, 2019, plaintiff filed a motion asking that “the court review and intercede in

22   enforcing the settlement agreement reached.” As the court was never made aware of the terms of

23   settlement and was never asked to retain jurisdiction over the settlement agreement before the

24   stipulation of dismissal was entered, the court does not have the authority to enter the order

25   sought. See Kokkonen v. Guardian Life Ins. Co. of America, 511 U.S. 375, 381-82 (1994) (court

26   does not have authority to attach conditions to a parties’ stipulation of dismissal). Enforcement of

27   the agreement is a matter of California contract law over which this court does not, by itself, have

28   jurisdiction. See id.
                                                        1
 1          In accordance with the above, IT IS HEREBY RECOMMENDED that plaintiff’s June 19,

 2   2019 motion to enforce the terms of a settlement agreement be denied.

 3          These findings and recommendations are submitted to the United States District Judge

 4   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

 5   after being served with these findings and recommendations, any party may file written

 6   objections with the court and serve a copy on all parties. Such a document should be captioned

 7   “Objections to Magistrate Judge’s Findings and Recommendations.” Any response to the

 8   objections shall be served and filed within fourteen days after service of the objections. The

 9   parties are advised that failure to file objections within the specified time may waive the right to

10   appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

11   Dated: December 2, 2019
                                                       _____________________________________
12
                                                       CAROLYN K. DELANEY
13                                                     UNITED STATES MAGISTRATE JUDGE

14

15

16   1koch0739.mte

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
